Title: To Thomas Jefferson from Baron von Geismar, 8 March 1803
From: Geismar, Baron von
To: Jefferson, Thomas


          
            Monsieur!
            a Hanau pres de francfort sur le MainCe 8 de Mars 1803.
          
          C’est dans le plus grand embarras, n’aiant recu sur quatre de mes lettres a Votre Excellence aucune reponse, que je m’adresse encore a Elle pour la prier de ne pas me refuser son Assistance et ses bons Conseilles—
          C’est sur Sa lettre encourageante de l’anné 1798 que non seulement je me suis entierement reposé, m’aiant assuré que lorsqu’il serait tems Elle remettrait mes Affaires entre les mains d’un Avocat, mais j’ai encore acheté un quatrieme Billet: Et presentement j’apprens non seulement de Toute part, que Jacob Mark a fait une Banqueroute, mais aussi par une lettre de La main propre a une Actionaire des Mines de la Nouvelle York, Madame la Baronne d’Osterhausen a Cassel, dont je joins une Copie, qu’il a remis Les biens fonds entre les mains de la Justice. Voila ce qui me console encore en quelque maniere, tout persuade que cela ne peut pas etre a l’insue de Votre Excellence: et qu’Elle se sera souvenue a cette Occasion de l’interet d’un ancien Ami—Si meme aucune de mes lettres et de mes dupliques, que j’ai fait partir depuis 4 Ans par l’Angleterre et la hollande ne Lui fussent parcevues; je suis cependant assure Elle aurra pris des mesures en ma faveur, aiant eté parfaitement instruit de mon affaire par mes deux premieres, aux quelles Elle m’a honnoré de Ses reponses—J’ose donc la prier encore instament de me pretter Son Secours pour me tirer d’affaire: et c’est avec une pleine Confiance que je m’adresse a Elle, Ses Sentiments d’équite et de justice m’ettant connues d’ancienne date
          Je suis avec la plus haute Consideration Monsieur de Votre Excellence Tres humble tres obeisant Serviteur
          
            de Geismar
          
          
          
              P:S:
            A Stauüard Ce 8 d’Aout 1803 
              Aiant repris Service cela fait que j’ai aussi changé de demeure L’Electeur de Wurtemberg, m’aiant honoré de la place d’adjudant Genl: auprès de sa Personne et du Titre de Generale Major dans le pays, cela fait que je me suis etablis dans la Residence de l’Electeur, à Stauüard Si Votre Excellence m’honnore d’une reponse je La prie de me la faire parvenir seul par notre Envoie a Paris ou tout droit à Stauüard—Celle ci partira par Paris ou elle sera remise au Ministre des Etats d’Amerique par l’Envoie de Wurtemberg, Baron de Steuben.
          
          
            Gesmar.
          
         
          Editors’ Translation
          
            
              Sir,
              Hanau near Frankfurt on Main8 Mch. 1803
            
            Not having received replies to four of my letters to your Excellency, it is with the greatest distress that I address you again to beg you not to refuse your help and wise counsel.
            Based on your encouraging letter of 1798, assuring me that when the time came you would entrust my affairs to a lawyer, I not only trusted you implicitly but also bought a fourth note. Now I hear everywhere not only that Jacob Mark has gone bankrupt but also, from a letter given to me by the Baronness of Osterhausen of Cassel, a stockholder in the New York mines, a copy of which I enclose, that he has handed over the business to the justice system. This consoles me in some way, since I am fully convinced that your Excellency must know about it and will, under the circumstances, remember the interests of an old friend. Even if you did not receive any of the letters and copies I sent you from England and Holland over four years, I am nevertheless assured that you will have taken measures in my favor, having been fully briefed on my case by the first two letters, to which you did me the honor of replying. I therefore dare implore you to lend your help to get me out of this difficulty. I address you with full confidence, long aware of your sentiments of fairness and justice.
            With the highest regard, Sir, for Your Excellency, I am your very humble and obedient servant.
            
              de Geismar
            
            
              P.S.
              [Stauüard] 8 Aug. 1803 
              Having taken on a new function, I have also changed domicile, since the elector of Württemberg has honored me with the position of adjutant general on his staff under the title of major general in the region. I have therefore settled in the elector’s residence [Stauüard]. If Your Excellency should honor me with a reply, I ask you to send it through our envoy in Paris or directly to [Stauüard]. This letter will go through Paris where it will be entrusted to the minister of the American states by the Württemberg envoy, Baron von Steube.
            
            
              Geismar
            
          
        